                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
               Plaintiff,          )
                                   )
               v.                  )     Civil No. 2014-86
                                   )
THE VIRGIN ISLANDS WATER AND POWER )
AUTHORITY,                         )
                                   )
               Defendant.          )
                                   )

ATTORNEYS:

Laura Jane Rowley
Myles E. Flint
United States Department of Justice
Washington, D.C.
     For the United States,

Robert Gee Smith
Baltimore, MD
Lorelei M. Farrington
V.I. Water and Power Authority
St. Thomas, VI
     For the Virgin Islands Water and Power Authority.

                               ORDER

GÓMEZ, J.

    Before the Court is the motion of the United States to

approve a proposed amended consent decree.

    The Virgin Islands Water and Power Authority (“WAPA”) owns

and operates facilities that provide water and electricity to

the people of St. Thomas and St. John. These facilities have

permits as required under the Clean Air Act, 42 U.S.C. § 7401 et

seq. (“CAA”).
United States v. WAPA
Civ. No. 14-86
Order
Page 2

      The St. Thomas Facility (the “STTF”) possesses a Title V

permit. The STTF is also subject to the Prevention of

Significant Deterioration (“PSD”) provisions of the CAA.1

      On November 10, 2010, the EPA issued two Notices of

Violation for the STTF. On May 7, 2014, the EPA issued a Notice

of Violation for the PSD provisions of the CAA. The EPA alleged

that the defendants failed to comply with various environmental

regulations.

      On October 30, 2014, the United States brought suit in this

Court. The Complaint included 19 different claims for relief.

WAPA never filed an Answer. On September 24, 2015, the United

States filed a “Notice of Settlement.” See ECF No. 16.             The

Notice of Settlement included a proposed consent decree for the

Court’s approval (the “consent decree”). See id. A motion to

approve the consent decree was also filed with the Court. On

September 30, 2016, the Court approved and entered the consent

decree. See ECF No. 23.

      To ensure compliance with the Consent Decree, quarterly

hearings are held before the Court. At the conclusion of one

such hearing on February 26, 2018, the Court held a status



1 42 U.S.C. §§7470-7492 establishes the rules for locations that have already
attained the national standards for PSD and wish to create facilities that
would increase the level of pollution in a given area.
United States v. WAPA
Civ. No. 14-86
Order
Page 3

conference in this case. At the status conference, the Court

requested that the parties draft a proposed amended consent

decree to ensure that the consent decree remains a current and

accurate reflection of the injunctive relief requirements for

the St. Thomas and St. John Facilities.

      Over the course of approximately ten months, several

iterations of the proposed Amended Consent Decree were exchanged

between the parties. Over that period, the several iterations

were the subject of status conferences held before the Court.

      On January 7, 2019, the United States filed a “Notice of

Settlement.” See ECF No. 71.   The Notice of Settlement included

a proposed Amended Consent Decree for the Court’s approval. See

id. The Court has since undertaken a review of the proposed

Amended Consent Decree.

      The premises considered, it is hereby

      ORDERED that the motion to approve the proposed Amended

Consent Decree is GRANTED; it is further

      ORDERED that the parties shall abide by the following

schedule:

         An evidentiary hearing shall be held on the fourth
         Monday of May, August, November, and February
         unless otherwise ordered by the Court. At the
         hearing, the parties shall be prepared to present
         such testimony and evidence as are necessary to
         apprise the Court fully of the status of the
         Consent Decree; and it is further
United States v. WAPA
Civ. No. 14-86
Order
Page 4



      ORDERED that not later than one week before any given

scheduled quarterly evidentiary hearing, the parties shall

inform the Court through an ECF filing whether WAPA is in

compliance with the current timetable for the decree. The

parties shall also advise the Court whether they wish to have

the Court cancel any such quarterly hearing because the need for

such a hearing has been obviated by WAPA’s compliance with the

consent decree.



                                    S\
                                         CURTIS V. GÓMEZ
                                         District Judge
